PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
                  ______

                    No. 10-4410
                      ______

                ROBERT JENKINS,

                     Appellant

                         v.

 SUPERINTENDENT OF LAUREL HIGHLANDS;
       ATTORNEY GENERAL OF PA;
YORK COUNTY DISTRICT ATTORNEY‟S OFFICE
                ______

   On Appeal from the United States District Court
       for the Middle District of Pennsylvania
               (D.C. No. 3-10-cv-00984)
    District Judge: Honorable A. Richard Caputo
                       ______

             Argued October 1, 2012
Before: FUENTES, FISHER and GREENBERG, Circuit
                    Judges.

              (Filed: January 15, 2013)
Enid W. Harris (ARGUED)
400 Third Avenue, Suite 111
Park Office Building
Kingston, PA 18704
      Counsel for Appellant

Duane R. Ramseur (ARGUED)
York County Office of District Attorney
45 North George Street
York, PA 17401
      Counsel for Appellees

                           ______

                OPINION OF THE COURT
                        ______

FISHER, Circuit Judge.

        Robert Jenkins, a Pennsylvania prisoner at State
Correctional Institution – Laurel Highlands, seeks federal
habeas relief pursuant to 28 U.S.C. § 2254, as amended by
the Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”). The District Court ordered the dismissal of
Jenkins‟s habeas petition as untimely under 28 U.S.C.
§ 2244(d). For the reasons stated below, we hold that Jenkins
is eligible for statutory tolling of AEDPA‟s limitation period.
Accordingly, we will reverse the District Court‟s order.




                              2
                              I.

       The resolution of this appeal turns on its detailed
procedural history. Jenkins was convicted by a jury of
several drug-related offenses for which he was sentenced by
the York County Common Pleas Court to a multi-year term of
incarceration. He timely filed a notice of appeal, but the
Pennsylvania Superior Court affirmed his conviction.
Commonwealth v. Jenkins, 928 A.2d 1124 (Pa. Super. Ct.
2007). He also timely filed a petition for allowance of appeal,
which the Pennsylvania Supreme Court denied on September
28, 2007. Commonwealth v. Jenkins, 932 A.2d 1286 (Pa.
2007). He did not petition for certiorari to the United States
Supreme Court.

      On October 1, 2008, Jenkins timely filed a petition
pursuant to Pennsylvania‟s Post Conviction Relief Act
(“PCRA”), 42 Pa. Cons. Stat. § 9541 et seq., which the
Common Pleas Court denied.1 He timely filed a notice of

      1
          Pursuant to the Pennsylvania prisoner mailbox rule,
“the date of delivery of the PCRA petition by the defendant to
the proper prison authority or to a prison mailbox is
considered the date of filing of the petition.” Commonwealth
v. Castro, 766 A.2d 1283, 1287 (Pa. Super. Ct. 2001)
(quoting Commonwealth v. Little, 716 A.2d 1287, 1288 (Pa.
Super. Ct. 1998)) (emphasis omitted). Here, the record does
not reflect the date on which Jenkins placed his PCRA
petition in the prison mailing system. Thus, we reference the
date on which the Common Pleas Court docketed his PCRA
petition.


                              3
appeal, but his attorney moved to withdraw pursuant to
Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. Ct. 1988)
(en banc). The Superior Court granted his attorney‟s motion
to withdraw and affirmed the Common Pleas Court‟s denial
of his PCRA petition on November 10, 2009. Commonwealth
v. Jenkins, 988 A.2d 721 (Pa. Super. Ct. 2009).

        On December 2, 2009, Jenkins filed a pro se pleading
with the Pennsylvania Supreme Court entitled, “Motion to
File Petition for Allowance of Appeal Nunc Pro Tunc, and for
the Appointment of Counsel.”             In his pleading, he
acknowledged that the deadline to file a petition for
allowance of appeal was December 10, 2009. He also
admitted that the Superior Court had allowed his attorney to
withdraw. Finally, he claimed: (1) “I do not have the legal
understanding to adequately file my own petition for
allowance of appeal[,]” and (2) “[t]he person helping me with
this filing is expecting to be transferred, and there is nobody
else I can trust.” (App. at 117a).

       The Pennsylvania Supreme Court notified the Superior
Court that Jenkins had filed a petition for allowance of
appeal. However, on December 16, 2009, the Supreme Court
issued Jenkins a defective filing notice, which stated that his
pleading failed to comply with certain Pennsylvania Rules of
Appellate Procedure unrelated to timing. Jenkins promptly
perfected his pleading on December 29, 2009. Nonetheless,
on April 27, 2010, the Supreme Court denied his pleading in
an unpublished per curiam order without opinion.
Commonwealth v. Jenkins, No. 219 MM 2009, 2010 Pa.
LEXIS 921 (Pa. Apr. 27, 2010).

                              4
       On May 7, 2010, Jenkins filed a pro se habeas petition
pursuant to 28 U.S.C. § 2254.2 The District Court, sua
sponte, raised the issue of timeliness, ordered briefing, and
ultimately dismissed his habeas petition as untimely and
denied a certificate of appealability.3          Jenkins v.
Superintendent of Laurel Highlands, No. 3-10-cv-00984,
2010 U.S. Dist. LEXIS 117659 (M.D. Pa. Nov. 3, 2010).
This timely appeal followed. Determining that reasonable
       2
         Jenkins executed his habeas petition on May 2, 2010.
Pursuant to the federal prisoner mailbox rule, “a document is
deemed filed on the date it is given to prison officials for
mailing.” Pabon v. Mahanoy, 654 F.3d 385, 391 n.8 (3d Cir.
2011). However, in order to benefit from this rule, “the
inmate is required to make a declaration that sets forth the
date of deposit and that first-class postage has been prepaid.”
Nara v. Frank, 264 F.3d 310, 315 n.3 (3d Cir. 2001),
overruled on other grounds by Carey v. Saffold, 536 U.S. 214
(2002) (citing Fed. R. App. P. 4(c)). Because Jenkins failed
to comply with these prerequisites, he is not entitled to benefit
from this rule. In any event, the five-day difference would
not affect the outcome here.
       3
         The District Court had “the power to raise the
AEDPA limitations issue sua sponte[,]” United States v.
Bendolph, 409 F.3d 155, 166 (3d Cir. 2005) (en banc), and it
appropriately gave Jenkins notice that a potential timeliness
issue existed and provided him with an opportunity to
respond, id. at 165 n.15 (citing Hill v. Braxton, 277 F.3d 701,
707 (4th Cir. 2002); Acosta v. Artuz, 221 F.3d 117, 121 (2d
Cir. 2000)).


                               5
jurists could disagree with the District Court‟s dismissal of
Jenkins‟s habeas petition as untimely, we granted a certificate
of appealability.

                              II.

       The District Court had jurisdiction over Jenkins‟s
habeas petition pursuant to 28 U.S.C. §§ 2241 and 2254. We
have jurisdiction over Jenkins‟s appeal pursuant to 28 U.S.C.
§§ 1291 and 2253. We exercise plenary review over the
District Court‟s refusal to toll AEDPA‟s limitation period.
Merritt v. Blaine, 326 F.3d 157, 161 (3d Cir. 2003).

                              III.

         AEDPA imposes a one-year limitation period for a
state prisoner to file a federal habeas petition. 28 U.S.C.
§ 2244(d)(1). As applicable here, AEDPA‟s limitation period
runs from “the date on which the judgment became final by
. . . the expiration of the time for seeking [direct] review[.]”
§ 2244(d)(1)(A). Also as applicable here, the expiration of
the time for seeking direct review is the deadline for
petitioning for certiorari to the United States Supreme Court.
Gonzalez v. Thaler, 132 S. Ct. 641, 653-54 (2012).

       On direct review, the Pennsylvania Supreme Court
denied Jenkins‟s petition for allowance of appeal on
September 28, 2007. Jenkins, 932 A.2d 1286. Because
Jenkins had ninety days to petition for certiorari to the United
States Supreme Court, his conviction became final on
December 27, 2007. Sup. Ct. R. 13.1. Jenkins did not file his
habeas petition until well over a year later on May 7, 2010;


                               6
thus, it is untimely unless AEDPA‟s limitation period was
tolled.

       AEDPA‟s limitation period “does not set forth „an
inflexible rule requiring dismissal whenever‟ its „clock has
run.‟” Holland v. Florida, 130 S. Ct. 2549, 2560 (2010)
(quoting Day v. McDonough, 547 U.S. 198, 208 (2006)).
Instead, the limitation period is subject to both statutory and
equitable tolling. Merritt, 326 F.3d at 161 (citing Jones v.
Morton, 195 F.3d 153, 158 (3d Cir. 1999)). We conclude that
Jenkins is entitled to statutory tolling and, although
unnecessary to the disposition of this appeal, we note that he
makes a strong showing for equitable tolling.

                              A.

        We first analyze whether Jenkins should benefit from
statutory tolling. A prisoner‟s “properly filed” application for
state collateral review statutorily tolls AEDPA‟s limitation
period during the time it is “pending.”             28 U.S.C.
§ 2244(d)(2). Here, the following facts are undisputed:
(1) Jenkins‟s October 1, 2008 PCRA petition was properly
filed; (2) his PRCA petition was pending from October 1,
2008, the date he filed it, to December 10, 2009, the
expiration date for him to file a petition for allowance of




                               7
appeal;4 and (3) his pleading was pending from December 2,
2009, the date he filed it, to April 27, 2010, the date the
Pennsylvania Supreme Court denied it.5 Thus, the sole issue
we must resolve is whether Jenkins‟s December 2, 2009
pleading was filed properly and thereby statutorily tolled
AEDPA‟s limitation period during its pendency.

       The answer to this question will determine whether
Jenkins‟s habeas petition was timely. Between the date his
conviction became final, December 27, 2007, and the date he
filed his PCRA petition, October 1, 2008, 279 days of
AEDPA‟s 365-day limitation period ran. Additionally,
between the date the Pennsylvania Supreme Court denied his
pleading, April 27, 2010, and the date he filed his habeas
petition, May 7, 2010, 10 more days ran. As a result, if his
pleading was properly filed, then only those 289 days would
have run, and his habeas petition would be timely by 76 days.
However, if his pleading was not properly filed, then the

      4
         A PCRA petition remains pending “during the time a
prisoner has to seek review of the Pennsylvania Superior
Court‟s decision [by filing a petition for allowance of appeal
to the Pennsylvania Supreme Court] whether or not review is
actually sought.” Swartz v. Meyers, 204 F.3d 417, 424 (3d
Cir. 2000).
      5
         An application for state collateral review is not
pending during the time a prisoner has to seek review of a
decision by a state‟s highest court by filing a petition for
certiorari to the United States Supreme Court. Lawrence v.
Florida, 549 U.S. 327, 332 (2007).


                              8
additional 138 days between the expiration date for him to
file a petition for allowance of appeal, December 10, 2009,
and the date the Pennsylvania Supreme Court denied his
pleading, April 27, 2010, would be added to the 289 days
already accrued. In this scenario, 427 days would have run,
and his habeas petition would be untimely by 62 days.

        A prisoner‟s application for state collateral review is
“„properly filed‟ when its delivery and acceptance are in
compliance with the applicable laws and rules governing
filings[,]” Artuz v. Bennett, 531 U.S. 4, 8 (2000) (emphasis
omitted), including “time limits, no matter their form,” Pace
v. DiGuglielmo, 544 U.S. 408, 417 (2005). Thus, if a state
court determines that an application is untimely, “„that [is] the
end of the matter‟ for purposes of” statutory tolling of
AEDPA‟s limitation period, id. at 414 (quoting Carey v.
Saffold, 536 U.S. 214, 226 (2002)), “regardless of whether it
also addressed the merits of the claim, or whether its
timeliness ruling was „entangled‟ with the merits[,]” Carey,
536 U.S. at 226. But if a state court fails to rule clearly on the
timeliness of an application, a federal court “must . . .
determine what the state courts would have held in respect to
timeliness.” Evans v. Chavis, 546 U.S. 189, 198 (2006).

       At oral argument, Jenkins asserted that the
Pennsylvania Supreme Court had not held that his pleading
was untimely or otherwise not properly filed.           The
Commonwealth, in turn, conceded that the Supreme Court
may have denied Jenkins‟s pleading on the merits. We agree
that the Supreme Court‟s order provides no indication about
whether it denied Jenkins‟s pleading as untimely, as
otherwise not properly filed, or on the merits. See Jenkins,

                                9
2010 Pa. LEXIS 921, at *1 (“[T]he Motion to File Petition for
Allowance of Appeal Nunc Pro Tunc and for the
Appointment of Counsel is denied.”) (formatting omitted).
Thus, we “must look to state law governing when a petition
for collateral relief is properly filed.” Douglas v. Horn, 359
F.3d 257, 262 (2004) (quoting Fahy v. Horn, 240 F.3d 239,
243 (3d Cir. 2001)).

       The Commonwealth acknowledges that Jenkins filed
his pleading before the deadline to file a petition for
allowance of appeal.       Pennsylvania Rule of Appellate
Procedure 1113(a) provides that “a petition for allowance of
appeal shall be filed with the Prothonotary of the Supreme
Court within 30 days after the entry of the order of the
Superior Court . . . sought to be reviewed.” Jenkins filed his
pleading on December 2, 2009, only twenty-two days after
the Superior Court entered its order on November 10, 2009.
Thus, the nunc pro tunc title of his pleading is a misnomer; in




                              10
reality, Jenkins filed a motion to extend the time to file a
petition for allowance of appeal.6

       The Commonwealth argues, however, that Jenkins‟s
pleading was not properly filed because it was merely a
procedural motion to enlarge the time for filing a petition
rather than an actual substantive petition.                  The
Commonwealth bases its argument exclusively on
Pennsylvania Rule of Appellate Procedure 105(b), which
provides that a court “may not enlarge the time for filing . . . a
petition for allowance of appeal[.]” The District Court agreed
       6
          Because Jenkins‟s pleading was actually a motion to
extend the time to file a petition for allowance of appeal, our
holding in Douglas v. Horn that a prisoner‟s petition for
allowance of appeal nunc pro tunc is not properly filed is
distinguishable. 359 F.3d 257, 262 (3d Cir. 2004). Our
decision in Douglas relied primarily on our reasoning in
Brown v. Shannon, 322 F.3d 768 (3d Cir. 2003). There, we
noted that the PCRA is “the [exclusive] means for collaterally
attacking criminal convictions[.]” Id. at 775 n.5 (quoting
Commonwealth v. Eller, 807 A.2d 838, 842 (Pa. 2002)). As a
result, we explained that a post-conviction claim, such as a
notice of appeal nunc pro tunc, seeking reinstatement of
appellate rights must be brought as another PCRA petition.
Id. (citing Commonwealth v. Lantzy, 736 A.2d 564, 569-70
(Pa. 1999); Commonwealth v. Fairiror, 809 A.2d 396, 397
(Pa. Super. Ct. 2002)). Jenkins‟s pleading is not an
improperly filed extra-PCRA petition because it seeks the
timely extension rather than the untimely restoration of his
appellate rights.


                               11
with the Commonwealth and, consequently, held that
Jenkins‟s pleading was not properly filed and that AEDPA‟s
limitation period was not statutorily tolled during its
pendency.

        Although the “[t]ime limitations on the taking of
appeals are strictly construed and cannot be extended as a
matter of grace[,]” Commonwealth v. Valentine, 928 A.2d
346, 349 (Pa. Super. Ct. 2007) (quoting Commonwealth v.
Perez, 799 A.2d 848, 851 (Pa. Super. Ct. 2002)), Rule 105(b)
is not unyielding. First, it “is not intended to affect the power
of a court to grant relief in the case of fraud or breakdown in
the processes of a court[,]” Commonwealth v. Braykovich,
664 A.2d 133, 136 (Pa. Super. Ct. 1995) (quoting Pa. R. App.
P. 105 note), which may occur when a court officer “depart[s]
from the obligations specified in . . . the Pennsylvania Rules
of Criminal Procedure[,]” Commonwealth v. Patterson, 940
A.2d 493, 499 (Pa. Super. Ct. 2007) (citing, inter alia,
Braykovich, 664 A.2d at 136). Further, it does not prohibit an
appeal nunc pro tunc when: “(1) the appellant‟s notice of
appeal was filed late as a result of non-negligent
circumstances, either as they relate to the appellant or the
appellant‟s counsel; (2) the appellant filed the notice of
appeal shortly after the expiration date; and (3) the appellee
was not prejudiced by the delay.” Criss v. Wise, 781 A.2d
1156, 1159 (Pa. 2001) (citing Bass v. Commonwealth, 401
A.2d 1133, 1135-36 (Pa. 1979)).

      Significantly, the Pennsylvania Supreme Court
frequently grants–without mention of Rule 105(b)–motions to



                               12
extend the time to file petitions for allowance of appeal,7
which it sometimes characterizes as petitions for leave to file
petitions for allowance of appeal nunc pro tunc.8 We have




       7
          For example, the Pennsylvania Supreme Court
published orders without explanation granting motions to
extend the time to file petitions for allowance of appeal in the
following criminal cases: Commonwealth v. Diaz, 957 A.2d
1179 (Pa. 2008) (“[T]he Petition for Extension of Time to
File Petition for Allowance of Appeal Nunc Pro Tunc is
GRANTED.”); Commonwealth v. Walker, 930 A.2d 1253
(Pa. 2007) (“[T]he Application for Extension of Time to File
Petition for Allowance of Appeal is granted.”).
       8
         Again, the Pennsylvania Supreme Court, treating
motions to extend the time to file petitions for allowance of
appeal as petitions for leave to file petitions for allowance of
appeal nunc pro tunc, published orders without explanation
granting such pleadings in the following criminal cases:
Commonwealth v. Johnson, 986 A.2d 48 (Pa. 2009) (“[T]he
Petition for Extension of Time to File a Petition for
Allowance of Appeal, treated as a Petition for Leave to File
Petition for Allowance of Appeal Nunc Pro Tunc, is
GRANTED.”); Commonwealth v. Ibrahim, 982 A.2d 1220
(Pa. 2009) (same); Commonwealth v. Mitchell, 978 A.2d 348
(Pa. 2009) (same); Commonwealth v. Mitchell, 979 A.2d 837
(Pa. 2009) (same).


                              13
repeatedly identified a state court‟s practice of accepting a
pleading as an important indication that the pleading is
properly filed. See, e.g., Kindler v. Horn, 542 F.3d 70, 77 (3d
Cir. 2008), vacated on other grounds by Beard v. Kindler,
130 S. Ct. 612 (2009) (holding motion for reargument was
properly filed in part because “capital defendants in
Pennsylvania routinely seek reargument when their claims for
relief are denied, and the Pennsylvania Supreme Court has
granted such motions on more than one occasion”) (citations




       Additionally, in 2012 alone, the Pennsylvania Supreme
Court published orders without explanation granting petitions
for leave to file petitions for allowance of appeal nunc pro
tunc in the following criminal cases: Commonwealth v.
Holloway, 54 A.3d 11 (Pa. 2012); Commonwealth v. Medina,
52 A.3d 1212 (Pa. 2012); Commonwealth v. Anderson, 52
A.3d 219 (Pa. 2012); Commonwealth v. Lynch, 51 A.3d 179
(Pa. 2012); Commonwealth v. Sulcaj, 47 A.3d 1179 (Pa.
2012); Commonwealth v. Brown, 47 A.3d 1178 (Pa. 2012);
Commonwealth v. Person, 44 A.3d 653 (Pa. 2012);
Commonwealth v. Orr, 44 A.3d 652 (Pa. 2012);
Commonwealth v. Swanson, 43 A.3d 1288 (Pa. 2012);
Commonwealth v. Kabbah, 43 A.3d 1286 (Pa. 2012);
Commonwealth v. Saunders, 41 A.3d 1285 (Pa. 2012);
Commonwealth v. Clark, 40 A.3d 1232 (Pa. 2012);
Commonwealth v. Sanders, 37 A.3d 587 (Pa. 2012);
Commonwealth v. Taylor, 37 A.3d 587 (Pa. 2012);
Commonwealth v. Harris, 36 A.3d 1097 (Pa. 2012).


                              14
omitted);9 Nara v. Frank, 264 F.3d 310, 316 (3d Cir. 2001),
overruled in part by Carey, 536 U.S. 214 (holding motion to
withdraw guilty plea nunc pro tunc was properly filed in part
because “it is not uncommon for Pennsylvania courts to
accept [such] motions”) (citation omitted);10 Lovasz v.
Vaughn, 134 F.3d 146, 148-49 (3d Cir. 1998) (holding second
and subsequent PCRA petitions were properly filed even
though “the Pennsylvania Supreme Court has announced
strict rules regarding the granting of [such] petitions” in part
because “courts occasionally grant relief in such
proceedings”) (citations omitted). For the same reason, we
find that the Supreme Court‟s frequent granting of motions to
extend the time to file petitions for allowance of appeal




       9
          In Kindler v. Horn, we held in part that
Pennsylvania‟s fugitive forfeiture doctrine did not provide an
adequate basis to bar federal habeas review. 542 F.3d 70, 78-
80 (3d Cir. 2008). In Beard v. Kindler, the Supreme Court
vacated our decision in Kindler and held that “a discretionary
state procedural rule can serve as an adequate ground to bar
federal habeas review.” 130 S. Ct. 612, 618 (2009).
       10
          We have recognized that “Carey overruled Nara to
the extent Nara implied that an untimely petition for state
collateral relief may be deemed „properly filed‟ under
AEDPA.” Satterfield v. Johnson, 434 F.3d 185, 194 (3d Cir.
2006) (citing Merritt v. Blaine, 326 F.3d 157, 166 (3d Cir.
2003)).


                              15
undermines the Commonwealth‟s argument that Rule 105(b)
renders Jenkins‟s pleading not properly filed.11

       In sum, we are presented with a situation in which:
(1) the Pennsylvania Supreme Court did not hold that
Jenkins‟s pleading was untimely or otherwise not properly
filed; (2) the Supreme Court may have denied Jenkins‟s
pleading on the merits; (3) Jenkins‟s pleading was timely
       11
          While the Commonwealth does not press the point,
we note that Jenkins‟s pleading was not properly filed until he
perfected it. The Pennsylvania Supreme Court‟s defective
filing notice informed Jenkins that he needed to provide:
(1) “five additional copies of the pleading[,]” and (2) “[a]
$53.50 filing fee or a copy of the trial court order granting in
forma pauperis status together with two copies of a verified
statement indicating that there has been no change in the
appellant‟s financial condition since the lower court‟s order
granting in forma pauperis and that the party is unable to pay
the fees and costs on appeal[, s]ee generally [Pa. R. App. P.]
551(a)(1)-(3)[, or] an application for leave to proceed in
forma pauperis, [Pa. R. App. P.] 553-561[.]” (App. at 115a
(formatting omitted)). These two deficiencies are conditions
to filing. See Pace v. DiGuglielmo, 544 U.S. 408, 414-15
(2005) (recognizing copy requirements and filing fees as
conditions to filing). Although AEDPA‟s limitation period
cannot be statutorily tolled between December 10, 2009, the
expiration date for Jenkins to file a petition for allowance of
appeal, and December 29, 2009, the date he perfected his
pleading, this nineteen-day period does not change our
conclusion here.


                              16
filed; and (4) the Supreme Court has a common practice of
granting motions to extend the time to file petitions for
allowance of appeal notwithstanding Rule 105(b). In these
circumstances, we conclude that Jenkins‟s pleading was
properly filed. Therefore, we hold that Jenkins‟s pleading did
statutorily toll AEDPA‟s limitation period and that his habeas
petition was timely.

                               B.

       Although we base our decision that Jenkins‟s habeas
petition was timely on statutory tolling, we also note that this
appeal presents a compelling case for the application of
equitable tolling.12 Because AEDPA‟s limitation period is
not jurisdictional, Holland, 130 S. Ct. at 2560 (quoting Day,
547 U.S. at 205), it is subject to equitable tolling, id. (citing,
inter alia, Miller v. N.J. State Dep’t of Corr., 145 F.3d 616,
617 (3d Cir. 1998)). We extend the remedy of equitable

       12
            Jenkins “did not make any argument for the
equitable tolling of the limitations period” before the District
Court. Jenkins v. Superintendent of Laurel Highlands, No. 3-
10-cv-00984, 2010 U.S. Dist. LEXIS 117659, at *11 (M.D.
Pa. Nov. 3, 2010). For this reason, Jenkins arguably waived
his right to make such an argument before us. See Tri-M Grp.
v. Sharp, 638 F.3d 406, 416 (3d Cir. 2011) (“It is axiomatic
that „arguments asserted for the first time on appeal are
deemed to be waived and consequently are not susceptible to
review in this Court absent exceptional circumstances.‟”)
(quoting United States v. Petersen, 622 F.3d 196, 202 n.4 (3d
Cir. 2010)).


                               17
tolling “only „sparingly,‟” Urcinoli v. Cathel, 546 F.3d 269,
278 (3d Cir. 2008) (quoting Irwin v. Dep’t of Veterans
Affairs, 498 U.S. 89, 96 (1990)), “when „principles of equity
would make the rigid application of a limitation period
unfair[,]‟” Munchinski v. Wilson, 694 F.3d 308, 329 (3d Cir.
2012) (quoting Miller, 145 F.3d at 618).

       A prisoner “is „entitled to equitable tolling‟ only if he
shows „(1) that he has been pursuing his rights diligently, and
(2) that some extraordinary circumstance stood in his way‟
and prevented timely filing.” Holland, 130 S. Ct. at 2562
(quoting Pace, 544 U.S. at 418). Here, the Commonwealth
does not suggest that Jenkins has not been pursuing his rights
diligently. Such a contention would be untenable. Jenkins
timely filed his: (1) notice of direct appeal; (2) petition for
allowance of direct appeal; (3) PCRA petition; (4) PCRA
notice of appeal; and (5) pleading. Jenkins also perfected his
pleading within thirteen days of the Pennsylvania Supreme
Court‟s issuance of its defective filing notice,13 and he filed
his habeas petition within ten days of its denial of his




       13
          A diligent prisoner is one who “did what he
reasonably thought was necessary to preserve his rights . . .
based on information he received[.]” Munchinski v. Wilson,
694 F.3d 308, 331 (3d Cir. 2012) (quoting Holmes v. Spencer,
685 F.3d 51, 65 (1st Cir. 2012)).


                              18
pleading.14 In short, Jenkins has not been “sleeping on his
rights[.]” Munchinski, 694 F.3d at 331 (quoting Mathis v.
Thaler, 616 F.3d 461, 474 (5th Cir. 2010)).15

       The Commonwealth argues, however, that Jenkins has
not shown that he “has in some extraordinary way been
prevented from asserting his . . . rights.” Brinson v. Vaughn,
398 F.3d 225, 230 (3d Cir. 2005) (quoting Brown v. Shannon,
322 F.3d 768, 773 (3d Cir. 2003)). One potentially
extraordinary circumstance is where a prisoner is “effectively
abandoned” by his attorney. Holland, 130 S. Ct. at 2564




       14
         A prisoner must pursue his rights diligently “during
the period [he] is exhausting state court remedies as well” as
during the time he is pursuing a habeas petition. LaCava v.
Kyler, 398 F.3d 271, 277 (3d Cir. 2005) (citing Jones v.
Morton, 195 F.3d 153, 160 (3d Cir. 1999)).
       15
            Although Jenkins delayed 279 days between the date
his conviction became final and the date he filed his PCRA
petition, he “is not ineligible for equitable tolling simply
because he waited until late in the limitations period to file his
. . . petition.” LaCava, 398 F.3d at 277 (quoting Valverde v.
Stinson, 224 F.3d 129, 136 (2d Cir. 2000)).


                               19
(quoting Nara, 264 F.3d at 320).16 Another “potentially
extraordinary situation is where a court has misled a party
regarding the steps that the party needs to take to preserve a
claim.” Munchinski, 694 F.3d at 329-30 (quoting Brinson,
398 F.3d at 230). Jenkins proposes that both of these
extraordinary circumstances thwarted the timely filing of his
habeas petition.

       Jenkins first claims that his attorney abandoned him.
However, Jenkins‟s attorney withdrew pursuant to the
judicially sanctioned Turner/Finley process, which, among
other requirements, mandates that an attorney serve a client
with the “application to withdraw[,] . . . the „no-merit‟ letter[,]
and a statement advising the petitioner that, in the event that
the court grants the application of counsel to withdraw, he . . .
has the right to proceed pro se or with the assistance of
privately retained counsel.”17 Commonwealth v. Widgins, 29


       16
          On the other hand, “garden variety claim[s] of
excusable neglect,” Holland v. Florida, 130 S. Ct. 2549, 2564
(2010) (quoting Irwin v. Dep’t of Veterans Affairs, 498 U.S.
89, 96 (1990)), such as “attorney error, miscalculation,
inadequate research, or other mistakes have not been found to
rise to the „extraordinary‟ circumstances required for
equitable tolling[,]” LaCava, 398 F.3d at 276 (quoting
Merritt, 326 F.3d at 169).
       17
          The Turner/Finley process also mandates an
“[i]ndependent review of the record by competent counsel[,]”
which “requires proof of:”


                                20
A.3d 816, 818 (Pa. Super. Ct. 2011) (quoting Commonwealth
v. Friend, 896 A.2d 607, 614 (Pa. Super. Ct. 2006), overruled
in part by Commonwealth v. Pitts, 981 A.2d 875 (Pa. 2009)).
Because his attorney engaged in significant attorney-client
communication pursuant to the Turner/Finley process,
Jenkins‟s abandonment argument is meritless. Contrast
Holland, 130 S. Ct. at 2564 (reversing and remanding for
further proceedings in part to determine whether attorney‟s
repeated and prolonged failure to communicate with client
was extraordinary circumstance warranting equitable tolling).


      “1) A „no-merit‟ letter by PC[R]A counsel
      detailing the nature and extent of his review;

      2) The „no-merit‟ letter by PC[R]A counsel
      listing each issue the petitioner wished to have
      reviewed;

      3) The PC[R]A counsel‟s „explanation‟, in the
      „no-merit‟ letter, of why the petitioner‟s issues
      were meritless;

      4) The PC[R]A court conducting its own
      independent review of the record; and

      5) The PC[R]A court agreeing with counsel that
      the petition was meritless.”

Commonwealth v. Widgins, 29 A.3d 816, 817-18 (Pa. Super.
Ct. 2011) (quoting Commonwealth v. Pitts, 981 A.2d 875,
876 n.1 (Pa. 2009)).


                             21
       Jenkins next contends that the Pennsylvania Supreme
Court‟s defective filing notice misled him into believing that
his pleading was holding a place for him on its allocatur
docket. We resolved a similar claim in Munchinski, 694 F.3d
308. There, the Common Pleas Court erroneously dismissed
the prisoner‟s second PCRA petition for lack of jurisdiction
because his first habeas appeal was pending before us. Id. at
319. The Common Pleas Court thereby implicitly suggested
that the prisoner could later reassert his claims in a third
PCRA petition. Id. at 319-20. The prisoner relied on this
advice, id., but on the appeal of his third PCRA petition, the
Superior Court concluded that the allegations that he had
previously raised had become untimely, id. at 328. Under
these facts, we held that the Common Pleas Court‟s implicit
suggestion “was sufficiently misleading as to constitute an
extraordinary circumstance because „it later operate[d] to
prevent [the prisoner] from pursuing his rights.‟” Id. at 330
(quoting Urcinoli, 546 F.3d at 275).

        If Jenkins were not already entitled to statutory tolling
of AEDPA‟s limitation period, the same analysis would
appear to apply here. The Pennsylvania Supreme Court‟s
defective filing notice informed Jenkins that his pleading
failed to comply with certain Pennsylvania Rules of Appellate
Procedure. Importantly, the notice did not indicate that
Jenkins‟s pleading was untimely. In other words, by
explicitly directing Jenkins to cure certain filing defects, the
notice implied that his pleading otherwise satisfied the Rules
not referenced therein, including Rule 105(b). Relying on the
notice, Jenkins promptly perfected his pleading and
reasonably waited for the Supreme Court‟s decision. If the


                               22
notice had stated instead that his pleading was untimely,
Jenkins could have timely filed his habeas petition. Based on
Jenkins‟s demonstrated diligence, the Supreme Court‟s notice
seems to have been an extraordinary circumstance that
prevented the timely filing of his habeas petition and would
have entitled him to equitable tolling, had we not already
concluded that he is entitled to statutory tolling.

                            IV.

        For the reasons stated above, we hold that Jenkins is
entitled to statutory tolling of AEDPA‟s limitation period.
Therefore, we will reverse the District Court‟s order
dismissing Jenkins‟s habeas petition as untimely and remand
the case to the District Court for further proceedings.




                             23